Per Curiam. This cause coming on to be heard on the joint stipulation of the parties by and through their respective counsel and the Court being fully advised in the premises: The Court finds that Claimant actually provided the services as alleged in its complaint and that the parties initial dispute was of law and not fact. The Court further finds that the parties choose not to jeopardize their respective interests and have agreed to settle the claim for the sum of $3,000.00. It is hereby ordered that the Claimant Elan One Corporation be and is awarded, in full satisfaction of any and all claims presented to the State of Illinois under the above captioned cause, the sum of $3,000.00.